EXHIBIT 10.1


EXECUTION COPY


STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT, dated as of June 23, 2016 (this “Agreement”), by and
among Caroline Holdings LLC, a Delaware limited liability company (the “Buyer”),
Tiptree Financial Inc. (“Tiptree”), New York Marine and General Insurance
Company, Gotham Insurance Co. and Southwest Marine & General Insurance Co. (each
a “Seller” and collectively, the “Sellers”) and ProSight Specialty Insurance
Group, Inc. (“ProSight”).


WITNESSETH:


WHEREAS, Sellers collectively own 5,596,000 shares of Class A common stock, par
value
$0.001 per share (“Common Stock”), of Tiptree (the “Shares”).


WHEREAS, the Sellers are subsidiaries of ProSight and the Buyer is a subsidiary
of Tiptree.


WHEREAS, the Sellers desire to sell and the Buyer desires to purchase the Shares
on the terms and subject to the conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.Sale and Purchase of Shares. (a) Upon and subject to the terms and conditions
of this Agreement, the Sellers agree to sell and transfer to the Buyer or its
designated subsidiaries the Shares and the Buyer hereby agrees that it and its
designated subsidiaries will pay the Sellers $36,374,000, or $6.50 per share, in
the aggregate as consideration for the Shares (the “Transaction”). The
applicable number of Shares to be sold by each Seller and the portion of the
purchase price to be paid to it is set forth on Annex A to this Agreement.




(b)Subject to the terms and conditions set forth in this Agreement and any
customary securities settlement period, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place simultaneously
with the execution and delivery of this Agreement at the offices of Tiptree at
780 Third Ave, 21st Fl, New York, NY 10017 or at such other time and place as
may be agreed to by the parties.




(c)At the Closing, (i) the Buyer or its designated subsidiaries will deliver to
the Sellers $36,374,000 as aggregate consideration for the Shares by wire
transfer of immediately available funds to an account specified by the Sellers
in a written wire instruction to the Buyer and
(ii) after confirming receipt of the complete payment by wire, the Sellers shall
cause the Shares to be delivered to the Buyer or its designated subsidiaries.
Delivery of the Shares shall be made






--------------------------------------------------------------------------------





through the facilities of The Depository Trust Company (“DTC”) unless the Buyer
shall otherwise instruct. If any of the Shares are in certificated form, such
certificates for the Shares will be made available for inspection by the Buyer
prior to the Closing and shall be delivered to the Buyer at Closing, accompanied
by blank stock powers.




2.Representations and Warranties of the Sellers: Each Seller represents and
warrants to Buyer as follows


(a)The Seller is duly organized, validly existing and in good standing under the
laws of the state of its organization and has all the requisite power and
authority to own, lease and otherwise hold and operate its assets and to conduct
its business as it is currently being conducted.


(b)(i) the Seller has full power and authority to enter into and perform its
obligations under this Agreement, (ii) the execution and delivery of this
Agreement by the Seller and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
(iii) this Agreement has been duly executed and delivered by the Seller and (iv)
this Agreement constitutes a valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms.


(c)The Seller has (i) good and valid title to the Shares listed opposite its
name on Annex A and (ii) owns the Shares free and clear of all liens, claims,
security interests, pledges, mortgages, deeds of trust, rights of first refusal,
restrictions (other than restrictions and applicable restrictive legends under
applicable federal and state securities laws) and other encumbrances (“Liens”),
other than Liens which will automatically release simultaneously with the
Closing. For the avoidance of doubt, the Shares to be sold by the Seller are
beneficially owned and are not borrowed securities or being sold short by the
Seller. The sale and delivery of the Shares by the Seller as contemplated by
this Agreement are not subject to any preemptive right, “tag along” or similar
right, or right of redemption or repurchase. Upon delivery of the Shares to the
Buyer as provided in Section 1, the Seller will transfer good and valid title to
the Shares, in each case free and clear of all Liens other than Liens created by
the Buyer.




(d)The Seller (i) is sophisticated with respect to financial matters and
transactions in securities, including the Common Stock, and the related risks,
(ii) independently has determined that it has adequate information concerning
the business, properties, assets, financial condition and prospects of Tiptree
to make an informed decision regarding the Transaction and (iii) has, and
without reliance upon the Buyer, Tiptree or their affiliates and based on such
information as the Seller has deemed appropriate in its independent judgment,
made its own analyses and decisions to enter into the Transaction. The Seller
acknowledges that the Buyer has made no representations or warranties to the
Seller except as expressly set forth herein.







--------------------------------------------------------------------------------





(e)The Seller understands and acknowledges that the Buyer and its affiliates
possess confidential, material non-public information with respect to Tiptree
and its business, properties, assets, financial condition and prospects (the
“Information”) that has not been communicated to the Seller and that may impact
the value of the Shares. The Seller further understands and acknowledges that
the Information might be material to the Seller’s decision to engage in the
Transaction and acknowledges that it has determined to engage in the Transaction
without the benefit of such Information and that it has material and beneficial
reasons for doing so.


3.Representations and Warranties of the Buyer.    Each of Tiptree and the Buyer
(the “Buyer Parties”) represents and warrants to each Seller as follows:


(a)Such Buyer Party is duly organized, validly existing and in good standing
under the laws of the state of its organization and has all the requisite power
and authority to own, lease and otherwise hold and operate its assets and to
conduct its business as it is currently being conducted.


(b)(i) Such Buyer Party has full power and authority to enter into and perform
its obligations under this Agreement, (ii) the execution and delivery of this
Agreement by the Buyer and the consummation by it of the Transaction have been
duly authorized by all necessary limited liability company action, (iii) this
Agreement has been duly executed and delivered by such Buyer Party; (iv) no
agreements or obligations exist that prohibit or otherwise restrict the Buyer,
in its capacity as a Tiptree subsidiary or otherwise, from purchasing the Shares
or that prohibit or otherwise restrict or limit Tiptree from purchasing or
affecting a purchase of its Common Stock; and (v) this Agreement constitutes a
valid and binding obligation of such Buyer Party enforceable against such Buyer
Party in accordance with its terms.


(c)(i) Such Buyer Party is sophisticated with respect to financial matters and
transactions in securities, including the Common Stock, and the related risks,
(ii) The Buyer independently has determined that it has adequate information
concerning the business, properties, assets, financial condition and prospects
of Tiptree to make an informed decision regarding the Transaction and (iii) the
Buyer has, and without reliance upon the Sellers, ProSight, or their affiliates
and based on such information as the Buyer has deemed appropriate in its
independent judgment, made its own analyses and decisions to enter into the
Transaction. The Buyer Parties acknowledge that the Seller has made no
representations or warranties to the Buyer Parties except as expressly set forth
herein.


(d)Tiptree’s registration statements, reports, schedules and statements required
to be filed by it with the United States Securities and Exchange Commission (the
“Commission”) under the Securities Exchange Act of 1934, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder
(the “Exchange Act”) filed prior to the date





--------------------------------------------------------------------------------




hereof (the “SEC Documents”) have been filed with the Commission on a timely
basis. The SEC Documents, including any audited or unaudited financial
statements and any notes thereto or







--------------------------------------------------------------------------------





schedules included therein, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequent SEC Document) (i) did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (ii) complied
in all material respects with the applicable requirements of the Exchange Act.


4.Release. ProSight and each Seller expressly and irrevocably releases each
Buyer Party, its affiliates and their respective current and former officers,
directors, employees, agents and controlling persons from any and all claims,
demands and liabilities arising from or in respect of its ownership of the
Shares or the Transaction (including any claim, demand or liability based on
Tiptree’s possession, use or non-disclosure of the Information) (collectively,
the “Released Claims”), and ProSight and each Seller agree to make no claim
against each Buyer Party, its affiliates and their respective officers,
directors, employees, agents and controlling persons in connection with the
foregoing. Notwithstanding the foregoing in this Section 4, the Released Claims
shall not include, and nothing contained in this Agreement shall affect any
claims with respect to (a) the right to receive payment of the purchase price
contemplated herein and (b) any breach of this Agreement. Each party hereto
acknowledges that (i) it is relying on the representations, warranties,
acknowledgments and agreements in this Agreement of the other parties hereto as
a condition to proceeding with the Transaction and (ii) without such
representations, warranties, acknowledgments and agreements, such party would
not enter into this Agreement or engage in the Transaction.


5.Further Assurances.    Each party hereto shall execute, deliver, file and
record, or cause to be executed, delivered, filed or recorded, such further
agreements, instruments and other documents, and take, or cause to be taken,
such further actions, as the other parties hereto may reasonably request as
being necessary or advisable to effect or evidence the transactions contemplated
by this Agreement.


6. Broker’s Fee. Each of the Sellers, the Buyer, Tiptree and ProSight represents
that it has not made any agreement or taken any other action which might cause
any person to become entitled to a broker’s or finder’s fee or commission as a
result of the Transaction.


7.
Miscellaneous.



(a)This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matters hereof and supercedes all prior understandings or
agreements, oral or written, among the parties hereto. The parties acknowledge
that this Agreement is the product of an arms’-length negotiation among the
parties.







--------------------------------------------------------------------------------




(b)This Agreement may only be amended, modified, supplemented or a provision
hereof waived, by a written instrument executed by the party against whom such
change, waiver or amendment is sought to be enforced.



(c)The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. No
party to this Agreement may assign this Agreement without the prior written
consent of all of the other parties hereto; provided, that, the Buyer may assign
its purchase right to one or more of its affiliates.


(d)This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the conflict of laws principles of
such state (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law). Each party hereby irrevocably and unconditionally consents to
the exclusive jurisdiction of the federal and state courts in New York County
for any action, suit or proceeding arising out of or related hereto. Each of the
parties agrees not to commence any legal proceeding related hereto except in
such court. Each of the parties irrevocably waives any objection which it may
now or hereafter have to the laying of the venue of any such proceeding in any
such court and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such Court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUCH
ACTION, SUIT OR PROCEEDING.


(e)The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with its specific
terms or were otherwise breached. It is accordingly agreed that the parties will
be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity, and
will not be required to post a bond or other collateral in connection therewith.


(f)No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations, or liabilities hereunder upon any person other than the
parties and their permitted successors and assigns.


(g)This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparties shall all together constitute one and the same
instrument.


(h)In case any provision contained in this Agreement should be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby.







--------------------------------------------------------------------------------




[THE NEXT PAGE IS THE SIGNATURE PAGE]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


CAROLINE HOLDINGS LLC
By: /s/ Jonathan Ilany
 
Name: Jonathan Ilany
 
Title: Chief Executive Officer
 
 
 
TIPTREE FINANCIAL INC.
By: /s/ Jonathan Ilany
 
Name: Jonathan Ilany
 
Title: Chief Executive Officer
 
 
 
NEW YORK MARINE AND GENERAL INSURANCE COMPANY
By: /s/ Buddy Piszel
 
Name: Buddy Piszel
 
Title: Chief Financial Officer
 
 
 
GOTHAM INSURANCE CO.
By: /s/ Buddy Piszel
 
Name: Buddy Piszel
 
Title: Chief Financial Officer
 
 
 
SOUTHWEST MARINE & GENERAL INSURANCE CO.
By: /s/ Buddy Piszel
 
Name: Buddy Piszel
 
Title: Chief Financial Officer
 
 
 
PROSIGHT SPECIALTY INSURANCE GROUP, INC.
By: /s/ Buddy Piszel
 
Name: Buddy Piszel
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






Appendix A




Seller
Shares
Consideration


New York Marine and General
Insurance Company
3,242,882


$21,078,733.00


Gotham Insurance Co.
1,411,591
9,175,341.50


Southwest Marine & General
Insurance Co.
941,527
6,119,925.50


Total
5,596,000


$36,374,000.00










